IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DEMETRIUS J. GRANT,                   :   No. 31 WAP 2014
                                      :
                 Appellant            :   Appeal from the Order of the
                                      :   Commonwealth Court dated October 22,
                                      :   2014 at No. 318 MD 2014.
           v.                         :
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS,                          :
                                      :
                 Appellee             :


                                   ORDER


PER CURIAM


     AND NOW, this 17th day of August, 2015, the Order of the Commonwealth Court

is hereby AFFIRMED.